From a judgment of conviction for a violation of the prohibition law, defendant appealed. This cause was tried by the court without a jury. There was direct evidence by State Witness Short which tended to show a sale of one quart of whisky by this defendant, who received $4 in payment therefor. Defendant strenuously denied making such sale and offered testimony of other witnesses in corroboration. The trial judge saw and heard the witnesses. He was in a position to observe their demeanor on the stand and the manner in which they testified. The evidence was in conflict, and was ample to sustain the judgment rendered. We are not prepared to reverse the judgment on account of the apparent greater weight of the evidence for defendant, as insisted by counsel for appellant. The only exceptions reserved were to the rulings of the court upon the admission of the evidence. These cannot avail the defendant, as no injurious error appears. The judgment is affirmed.
Affirmed.